37 So. 3d 903 (2010)
Leon BRUNSON, Jr., Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-1054.
District Court of Appeal of Florida, First District.
May 7, 2010.
Rehearing Denied June 23, 2010.
Leon Brunson, Jr., pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied on the merits. See Rozzelle v. State, 29 So. 3d 1141 (Fla. 1st DCA 2009) (holding that the ruling in Montgomery v. State, ___ So.3d ___, 2009 WL 350624 (Fla. 1st DCA 2009), does not apply retroactively).
HAWKES, C.J., VAN NORTWICK and MARSTILLER, JJ., concur.